t c summary opinion united_states tax_court jeffrey n and patricia a wilkes petitioners v commissioner of internal revenue respondent docket no 4038-08s filed date jeffrey n and patricia a wilkes pro_se david a conrad for respondent paris judge this case was heard pursuant to section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax this deficiency resulted from respondent’s disallowing dollar_figure of petitioners’ claimed charitable_contribution_deduction under sec_170 the parties filed a stipulation of settled issues in which respondent conceded some of petitioners’ contributions after these concession sec_2 the issues for decision are whether petitioners’ claimed contributions of dollar_figure given to needy individuals were deductible charitable_contributions under sec_170 whether petitioners’ claimed contributions totaling dollar_figure to norman saayman mr saayman for missionary work in south africa on behalf of the church of jesus christ were deductible charitable_contributions under sec_170 whether petitioners’ claimed contributions totaling dollar_figure to ed smith mr smith and bob small mr small for missionary work performed with local churches in flint michigan and raleigh north carolina respectively were deductible charitable_contributions under sec_170 and whether respondent’s disallowance of part of the charitable_contribution_deduction violates petitioners’ first amendment rights 2following the concessions the amount of contested contributions is dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in colorado at the time they filed the petition petitioners are members of the church of jesus christ the church of jesus christ has no hierarchical structure clergy or formal leadership followers of the church of jesus christ believe that jesus christ is the only leader of the faith and that members should independently interpret his teachings as expressed in the new testament without the presence of a temporal leadership between them and christ members worship together and form local churches in their communities these local churches are autonomous entities that rely on the contributions and labor of their local members to support their religious activities the religious doctrine_of the church of jesus christ prohibits the local churches from accepting contributions directly from any individuals who are not local members petitioners were local church members of the westside church of jesus christ in golden colorado in petitioners made contributions directly to several individuals known as needy saints and claimed these amounts as part of the charitable_contribution_deduction on their tax_return these needy saints are private individuals who sought financial assistance from petitioners’ local church church elders would review requests for assistance from private individuals both members and nonmembers of the local church and would classify those individuals as needy saints if the elders felt the requests demonstrated a need consistent with the principles of the church of jesus christ petitioners claimed the following charitable_contributions on their tax_return needy saint linda gregory howard thompson jennifer clayton corelta hollister jeanne batt ryan watson jesse walker contribution amount dollar_figure big_number petitioners’ total contributions to needy saints were dollar_figure petitioners gave the contributions directly to the needy saints linda gregory used petitioners’ contributions to provide transportation and other necessities to other needy individuals ms gregory used her contributions consistent with the teachings of the church of jesus christ the other needy saints generally used the contributions to support their daily lives additionally in petitioners gave contributions of dollar_figure dollar_figure and dollar_figure directly to mr smith mr small and mr saayman respectively petitioners claimed these contributions as deductible charitable_contributions on their tax_return mr smith mr small and mr saayman the missionaries were missionaries and evangelists for the church of jesus christ in the three men worked to establish and develop new local churches mr smith developed a local church in flint michigan mr small developed a local church in raleigh north carolina mr saayman developed a local church in south africa the missionaries determined how best to use those funds towards the development of their respective local churches the missionaries used these funds to support the recruitment of new members to purchase and provide religious education materials and to provide for the basic financial support of the missionaries each of the missionaries provided reports to both his local church and petitioners these reports detailed the use of their contributions for their missionary work respondent issued a notice_of_deficiency on date denying the deduction of the dollar_figure in charitable_contributions described above discussion sec_170 allows taxpayers who itemize their deductions to claim a deduction for any charitable gift or contribution made in compliance with the statute deductions are a matter of legislative grace and petitioners bear the burden of proving their entitlement to their claimed deductions see rule a 290_us_111 petitioners claim a deduction for two kinds of transactions the first kind is contributions given directly to individuals whom petitioners call needy saints for the financial support of those individuals the second kind consists of contributions to missionaries for their financial support while promoting petitioners’ religious faith additionally petitioners argue that respondent’s disallowance of part of their deduction violates their first amendment rights i contributions to needy saints petitioners’ contributions to needy saints are not charitable_contributions deductible under sec_170 sec_170 in relevant part allows taxpayers to deduct a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation created or organized in the united_states organized and operated exclusively for religious or charitable purposes no part of the net earning of which inures to the benefit of any private individual sec_170 moneys given directly to individuals for their personal benefit are deemed private gifts and are not deductible charitable_contributions under sec_170 because they are not given to or for_the_use_of a charitable_organization see eg 2_tc_441 18_bta_66 petitioners’ contributions to needy saints were given directly to the needy individuals for their personal_use although the recipients were morally obligated to use the funds in accordance with religious teachings no organization or entity besides the individuals was the beneficiary of the gift therefore petitioners are not entitled to a dollar_figure charitable_contribution_deduction for contributions given to the needy saints ii contributions to missionaries petitioners also claim a deduction for donations to three missionaries of the church of jesus christ to sustain these deductions petitioners must prove the existence of a donee that is created or organized in the united_states and is organized and operated exclusively for religious purposes no part of the net_earnings of which inures to the benefit of any individual and which is not disqualified for tax exemption under sec_501 sec_170 petitioners must then prove that the disputed contributions were given either for_the_use_of or to the specified organization see sec_170 petitioners argued that either the church of jesus christ as a practicing religion qualified as a valid donee for sec_170 or the individual local churches were valid donees for the reasons discussed below this court finds that the church of jesus christ cannot be a valid donee but the individual local churches may first this court must identify a qualified donee who stood in receipt of petitioners’ contributions petitioners incorrectly argue that the church of jesus christ constitutes a qualified donee for the receipt of charitable_contributions sec_170 requires that the donee be organized both in or under the laws of the united_states and for a specific allowable purpose petitioners do not provide any evidence that the followers of the church of jesus christ are organized as an entity additionally petitioners explicitly state that their beliefs forbid the creation of a hierarchical organization outside the local church the mere presence of religious faith does not create an organized entity therefore the church of jesus christ is not a valid donee for charitable_contributions under sec_170 however even without an organization the local churches affiliated with the followers of the church of jesus christ do qualify as donees under sec_170 respondent allowed petitioners’ deductions for contributions to the westside church of golden colorado and thus confirmed the validity of the local church in golden colorado as a valid donee within the meaning of sec_170 additionally the record demonstrates and respondent does not deny that the local churches in flint michigan and raleigh north carolina are organized in the united_states and organized and operated exclusively for religious purposes because respondent does not distinguish these organizations from the westside church the court sees no reason to question their qualification as proper donees under sec_170 however petitioners failed to demonstrate that the local church in south africa at which mr saayman was a missionary was organized either in the united_states or under the laws of the united_states sec_170 therefore contributions made to or for_the_use_of the local church in south africa are not deductible having determined that the local churches in flint michigan and raleigh north carolina are qualified donees within the meaning of sec_170 this court must now determine whether the contributions given to mr smith or mr small were made for_the_use_of or to either of those qualified donees petitioners’ contributions to the missionaries are not made for_the_use_of any qualified donee the supreme court has defined the sec_170 phrase for_the_use_of to mean that the contribution must be held in a legally enforceable trust for the qualified_organization or in a similar legal arrangement 495_us_472 such legal arrangements must provide the donee a legally enforceable right against the recipient that ensures the donated funds are used on behalf of the donee id pincite petitioners’ funds were given directly to mr smith and mr small for the purpose of supporting the missionary and evangelical work performed at the local churches petitioners made no effort to establish a legally enforceable trust nor did they succeed in creating a similar legal arrangement petitioners argue that mr smith and mr small were obligated under the tenets of their religious faith to use the funds for the benefit of the local churches however a moral obligation is not a legally enforceable right additionally petitioners claim that their donation created contractual obligations by mr smith and mr small to use the funds as directed however petitioners failed to demonstrate that oral contracts between themselves and mr smith and mr small could create a legally enforceable right in the local churches to secure access to the funds therefore petitioners’ contributions were not given for_the_use_of a qualified donee although the contributions were not given for_the_use_of a qualified donee the contributions could be deductible if petitioners gave the contributions to a qualified donee contributions to an organization under sec_170 can include contributions given to an agent of the organization see eg 3495_us_472 acknowledges the existence of the agency exception and declines to address the exception because the taxpayers did not raise the issue before the court_of_appeals see also leavitt when is a continued 84_tc_285 77_tc_9 revrul_57_487 1957_2_cb_157 agency is a fiduciary relationship that arises when an agent acts on behalf of and under the control of a principal restatement agency 3d sec dollar_figure additionally both the principal and the agent must manifest consent to the relationship id the analysis of agency has two substantive components the relationship between the principal and the agent and the interaction of the agent with third parties on the principal’s behalf id cmt c first mr smith and mr small had appropriately established an agency relationship with their respective local churches in flint michigan and raleigh north carolina religious doctrine forbids the local churches from accepting funds directly from nonmembers thus the local churches designated mr smith and mr small as their agents to solicit collect and disburse funds on their behalf additionally the local churches gave mr smith and mr small authority to represent the local churches in interactions with the general_public in order to facilitate recruitment of additional members through the granting of this authority the local churches manifested their assents to mr continued gift to the minister not a gift to the church --the impact of davis v united_states on charitable giving tul l rev smith’s and mr small’s service as agents additionally the local churches required mr smith and mr small to provide regular financial reports to their respective local churches to ensure mr smith and mr small complied with the teaching of the church of jesus christ the elders of the local churches monitored the distributions of funds and mr smith’s and mr small’s interactions with the public if at any time mr smith or mr small had acted contrary to the wishes of the local churches the local churches held the authority to terminate the relationship and dismiss either of them as an agent therefore mr smith and mr small established a proper agency relationship with their respective local churches second mr smith and mr small interacted with petitioners and other third parties on behalf of their local churches they provided religious instruction to both members and nonmembers of the local churches they used this instruction of nonmembers as an opportunity to recruit new members to the local churches they also purchased radio and newspaper advertisements on behalf of their local churches mr smith and mr small solicited and received funds from nonmembers including petitioners for their local churches they used these funds to purchase religious instructional materials and advertisements and to provide for their own modest living_expenses see 205_fsupp_918 s d cal holding that the donations given to four ministers who were agents of the religious_organization were valid contributions even though a portion of the funds was used to cover the ministers’ living_expenses all of these interactions with third parties were performed under the authority of the agency relationship between the men and their local churches finally because mr smith and mr small were agents of their respective local churches qualified donees and petitioners’ contributions were given to them in this capacity petitioners’ contributions were given to a qualified donee within the requirements of sec_170 therefore petitioners are entitled to deduct under sec_170 the dollar_figure contribution to mr smith and the dollar_figure contribution to mr small claimed on their tax_return iii constitutional claims petitioners claim that respondent’s denial of part of their charitable_contribution_deduction is an infringement of their constitutional rights petitioners’ religious beliefs do not allow for the existence of a manmade hierarchical structure that governs their religious practice they believe that all followers of the church of jesus christ worship directly under the guidance of jesus christ and that the creation of any intermediary organization is against their religious teachings they argue that this belief causes respondent to treat them differently from other religious organizations in the united_states with respect to the application of charitable_contributions petitioners conclude that this discriminatory effect provides grounds to assert a violation of their rights under the first amendment to the constitution the supreme court has held that sec_170 does not violate the first amendment to the constitution and provided the framework for future questions on this issue 490_us_680 first the supreme court states that sec_170 does not violate the establishment clause id pincite sec_170 makes no distinctions among different religious entities id the primary effect of sec_170 is neither to advance nor inhibit religion id pincite even if the statute creates a disparate burden on certain religious organizations a statute primarily having a secular effect does not violate the establishment clause merely because it ‘happens to coincide or harmonize with the tenets of some or all religions ’ id quoting 366_us_420 additionally sec_170 threatens no excessive entanglement between church and state id pincite second the court sets forth the test for a free exercise inquiry the test is whether government has placed a substantial burden on the observation of a central religious belief or practice and if so whether a compelling governmental interest justifies the burden id pincite in hernandez the taxpayer was neither prevented from practicing his religion nor forced to violate any of his religious beliefs the only identifiable burden in the case entailed the loss of funds from the denied deduction that the taxpayer could use to finance additional religious services id this burden was no different from that imposed by any public tax or fee and was insufficient to meet the substantial burden requirement id additionally the government had an interest in maintaining a uniform tax system without myriad exceptions for each religious faith this interest was sufficiently compelling to overcome any identifiable burden that the taxpayer raised id petitioners have failed to distinguish their case from hernandez they provide no justifiable reason to conclude sec_170 now violates the establishment clause additionally petitioners acknowledge that the government has not prevented them from performing acts of charity or from practicing their religion they bear only the burden of a denied deduction petitioners acknowledge their religious beliefs do not prevent them from complying with the tax law mr wilkes stated that documenting compliance with the tax law is one of his responsibilities for the westside church petitioners could have structured their contributions to needy individuals and foreign missionaries through the westside church to achieve compliance with sec_170 in various ways neither the burden of complying with the tax law nor the burden of increased taxes due to denied deductions rises to the level of a substantial burden necessary to invoke a violation of the free exercise clause of the first amendment to the constitution conclusion petitioners’ donations to needy individuals are private gifts and are not deductible as charitable_contributions also petitioners’ contributions to mr saayman for missionary work in south africa are not deductible as charitable_contributions because petitioners directed the contributions to an organization formed outside the united_states however petitioners’ contributions to mr smith and mr small are deductible as charitable_contributions because petitioners gave the contributions to authorized agents of a charitable_organization and met the requirements of sec_170 to reflect the foregoing and the concessions of the parties decision will be entered under rule
